     Case 2:21-cv-02188-SB-DFM Document 16-4 Filed 08/19/21 Page 1 of 2 Page ID #:64




 1
 2    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 3    Jason Yoon (SBN 306137)
      101 S. Western Ave., Second Floor
 4    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 5    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 6
      Attorneys for Plaintiff
 7    LAMAR MYERS
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      LAMAR MYERS,                                      Case No.: 2:21-cv-02188 SB (DFMx)
11
              Plaintiff,                                Proposed Judgment Re: Default
12                                                      Judgment
            vs.
13                                                      Date: September 17, 2021
                                                        Time: 8:30 a.m.
14    IMPERIAL PLAZA, LLC; and DOES 1 to                Courtroom: 6C
15
      10,
                                                        Honorable Judge Stanley Blumenfeld, Jr.
                   Defendants.
16
17
18
19
            Upon review of the court files, the motion for default judgment, the declarations
20
      submitted in support of the default judgment, and the evidence presented having been
21
      fully considered, it is hereby ordered and adjudged that Plaintiff LAMAR MYERS shall
22
      have JUDGMENT in his favor in the amount of $4,440.00 as costs-and-fees award, and
23
      $4,000.00 statutory damages penalty, for a total of $8,440.00 against Defendant
24
      IMPERIAL PLAZA, LLC.
25
            Additionally, Defendant IMPERIAL PLAZA, LLC is ordered to provide an
26
      accessible parking space at the property located at or about 12555 Lakewood Blvd.,
27
      Downey, California, in compliance with the Americans with Disabilities Act
28
      Accessibility Guidelines.


                                  Proposed Judgment Re: Default Judgment - 1
     Case 2:21-cv-02188-SB-DFM Document 16-4 Filed 08/19/21 Page 2 of 2 Page ID #:65




 1
 2
 3    Dated:                               By:
 4                                                United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                             Proposed Judgment Re: Default Judgment - 2
